Citation Nr: 0827159	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disorder.   


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother and J.C. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In March 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  Service connection for a left eye disorder was denied by 
an April 1972 Board decision; this is the only final decision 
addressing this claim on any basis

2  No evidence received since the April 1972 Board decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a left eye disorder.  


CONCLUSIONS OF LAW

1.  The April 1972 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (West 2002); 38 C.F.R. § 19.104 (2007).    

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left eye disorder is not new and 
material, and therefore, this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (c) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter prior to initial adjudication dated in 
January 2006, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The January 2006 letter 
was also fully compliant with the notice requirements for 
claims to reopen set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA records, and the veteran's own statements and 
evidence he presented.  As new and material evidence to 
reopen the claim for service connection for a left eye 
disorder has not been received, there is no duty to provide a 
VA examination.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(iii).  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flareups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  Although congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection, VA's General 
Counsel, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service.  
Under VAOPGCPREC 82-90 a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for a left eye disorder was denied by an 
April 1972 Board decision, and this decision is "final."  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1972).  This 
is the only final decision addressing this issue on any 
basis.  Evidence before the Board at that time included the 
service medical records, with the January 1951 entrance 
examination noting that the veteran had esotropia of the left 
eye with vision in that eye limited to light perception.  The 
service medical records also reflected hospitalization for 
his left eye condition in September 1951, at which time it 
was noted that the veteran was blind in the left eye with a 
resultant leukoma of the cornea, a staphyloma and a traumatic 
cataract due to an injury that occurred when he was four.  
There was no medical evidence demonstrating that the 
preexisting left eye disorder was aggravated during service, 
to include by way of a superimposed injury, and the April 
1972 Board decision found that there was no aggravation of 
the preservice left eye disability due to a superimposed 
injury or disease incurred during service.  

Thereafter, the veteran submitted a statement in October 2005 
expressing a desire to reopen his claim for service 
connection for a left eye disorder.  In connection with this 
claim, he submitted photocopies of his service medical 
records; clearly, this evidence is not "new" as it was 
previously considered by the Board in its April 1972 
decision.  Also submitted was a statement dated in July 2007 
from a private physician noting the history of an injury to 
the veteran's left eye when he was a child that resulted in 
vision in that eye being limited to light perception.  He did 
not provide any information or opinion linking his left eye 
problems to service, to include by way of aggravation.  The 
veteran has not otherwise submitted any competent medical 
evidence linking a current left eye disorder to service, to 
include by way of aggravation, in connection with his claim 
to reopen.  While the Board has carefully considered the 
assertions submitted by and on behalf of the veteran, to 
include in sworn testimony to the undersigned in March 2008 
and a hearing officer in November 2006, such assertions from 
lay persons are to matters that require medical expertise and 
do not  constitute material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

In short therefore, the Board finds that none of the 
additional evidence raises a reasonable possibility of 
substantiating the claim, as it does not contain any 
competent medical evidence linking a current left eye 
disorder to an in-service occurrence or aggravation, which 
essentially was the basis for the prior denial of the 
veteran's claim.  Therefore, none of this evidence is 
material, and the claim of entitlement to service connection 
for a left eye disorder is not reopened.  As new and material 
evidence to reopen the finally disallowed claim for service 
connection for a left eye disorder has not been submitted, 
the benefit of the doubt doctrine is not applicable with 
respect to this claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

ORDER

New and material evidence having not been received, the claim 
for service connection for a left eye disorder is not 
reopened. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


